Case: 18-13134   Date Filed: 02/11/2019   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13134
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:17-cr-60095-JIC-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

SABONIS WRIGHT,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (February 11, 2019)

Before WILSON, NEWSOM and HULL, Circuit Judges.

PER CURIAM:
               Case: 18-13134     Date Filed: 02/11/2019     Page: 2 of 4


      Sabonis Wright appeals a 15-month sentence imposed following his

conviction for illegal reentry into the United States after removal, in violation of

8 U.S.C. § 1326(a). Wright argues that the district court failed to adequately

consider mitigating factors that justified a downward variance, leading the district

court to render a longer sentence than required to achieve the purposes detailed in

18 U.S.C § 3553(a).

      We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). Our analysis

proceeds in two steps. We must first ensure that the district court committed no

significant procedural errors. Id. at 51. If the decision is procedurally sound, we

then examine whether the sentence is substantively reasonable considering the

totality of the circumstances. Id. The party challenging the sentence bears the

burden to show that the sentence was unreasonable in light of the record and the

factors in 18 U.S.C. § 3553(a). United States v. Tome, 611 F.3d 1371, 1378 (11th

Cir. 2010); United States v. Gonzalez, 550 F.3d 1319, 1323–24 (11th Cir. 2008).

      A party can demonstrate an abuse of discretion in sentencing by showing

that the district court “(1) fail[ed] to afford consideration to relevant factors that

were due significant weight, (2) g[ave] significant weight to an improper or

irrelevant factor, or (3) commit[ted] a clear error of judgment in considering the

proper factors.” United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010)


                                            2
               Case: 18-13134     Date Filed: 02/11/2019    Page: 3 of 4


(quoting United States v. Campa, 459 F.3d 1121, 1174 (11th Cir. 2006) (en banc)).

Yet we do not reach such conclusions lightly. We will vacate a sentence only if we

are “left with the definite and firm conviction that the district court committed a

clear error of judgment . . . by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.” United States v. Osorio-

Moreno, 814 F.3d 1282, 1287 (11th Cir. 2016) (quoting United States v. Pugh, 515

F.3d 1179, 1191 (11th Cir. 2008)).

      Finally, although we do not presume that a sentence within the Guidelines

range is reasonable, “ordinarily we would expect a sentence within the Guidelines

range to be reasonable.” United States v. Talley, 431 F.3d 784, 788 (11th Cir.

2005). That a sentence is well below the statutory maximum penalty is another

indicator of its reasonableness. See Gonzalez, 550 F.3d at 1324.

      We find no indications of procedural error or substantive unreasonableness

here. With regard to procedural error, Wright did not and has not challenged the

calculation of his recommended sentencing range of 15–21 months. As for

substantive unreasonableness, the considerations that Wright cites to support his

claim that the district court abused its discretion in refusing to reduce his sentence

below the statutory minimum—that an immigration lawyer had informed Wright

that he could lawfully enter the United States five years after his deportation, that

Wright has familial and social ties with the United States, and that Wright suffers


                                           3
              Case: 18-13134     Date Filed: 02/11/2019   Page: 4 of 4


from mental illness—do not leave us “with the definite and firm conviction that the

district court committed a clear error of judgment.” Osorio-Moreno, 814 F.3d at

1287. Moreover, Wright’s 15-month sentence was the minimum within his

Guideline range and well below the statutory maximum of 20 years of

imprisonment. See Gonzales, 550 F.3d at 1324.

      Viewing the circumstances in their totality, we find no evidence that the

district court committed a clear error of judgment, imposed a sentence outside a

reasonable range, or failed to comply with § 3553(a)’s instruction to impose a

sentence “sufficient, but not greater than necessary, to comply” with its purposes.

18 U.S.C. § 3553(a). Accordingly, we affirm.

      AFFIRMED.




                                         4